Exhibit 10.3

 

HILL INTERNATIONAL, INC.

DEFERRED STOCK UNIT AWARD GRANT

 

This Deferred Stock Unit Award Grant (this “Grant”) is issued as of       
             , 2016, by Hill International, Inc., a Delaware corporation (the
“Company”), to        (the “Non-Employee Director”).

 

Introduction

 

On                 , the Board granted the Non-Employee Director the right to be
issued shares of the Common Stock of the Company following a Separation from
Service (other than for Cause) (the “Deferred Stock Units”) under the Hill
International, Inc. 2017 Equity Compensation Plan, as amended (the “Plan”). 
This Grant evidences the Board’s prior grant of the Deferred Stock Units.  The
grant of the Deferred Stock Units is made subject to the terms and provisions of
the Plan and this Grant.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.  Capitalized terms used,
but not otherwise defined, in this Grant will have the meanings given to such
terms in the Plan.  As used in this Grant:

 

(a)                                 “Separation from Service” shall mean the
Non-Employee Director’s termination of service as a director of the Company and
shall at all times be interpreted in accordance with the terms of Treasury
Regulations Section 1.409A-1(h) and any guidance issued thereunder.

 

(b)                                 “Unvested Deferred Stock Unit” shall mean
the Deferred Stock Units that are not Vested Deferred Stock Units.

 

(c)                                  “Vested Deferred Stock Unit” shall mean the
Deferred Stock Units that have “vested” in accordance with Section 3(a) of this
Grant.

 

2.                                      Awarded Stock.  The Awarded Stock to the
Non-Employee Director in the form of Deferred Stock Units consists of
               shares of the Common Stock of the Company.

 

3.                                      Vesting; Forfeiture.

 

(a)                                 Vesting.  Unless forfeited pursuant to
Section 3(b), the Deferred Stock Units shall vest upon the occurrence of a
Separation from Service (other than for Cause).

 

(b)                                 Forfeiture.  If the Non-Employee Director’s
service with the Company terminates as a result of a Separation from Service for
Cause, all of the Deferred Stock Units shall be forfeited by the Non-Employee
Director without the payment of consideration therefor and without further
action by any party hereto.

 

4.                                      Issuance of Common Stock.  Subject to
the terms and conditions of Section 7, the Deferred Stock Units that become
Vested Deferred Stock Units in accordance with Section 3(a)

 

--------------------------------------------------------------------------------



 

shall be issued and delivered to the Non-Employee Director in the form of shares
of Common Stock of the Company promptly following a Separation from Service
(other than for Cause).

 

5.                                      Party to Plan.  The Company previously
provided the Non-Employee Director with a copy of the Plan.  The Deferred Stock
Units shall be subject to all of the terms and conditions contained in the Plan
applicable to the Deferred Stock Units.  In the event of any conflict between
this Grant and the Plan, this Grant shall govern and prevail.

 

6.                                      Deferred Stock Units Nontransferable. 
The Non-Employee Director’s right to receive the Deferred Stock Units shall not
be transferable or assignable by the Non-Employee Director, other than by the
laws of descent and distribution.

 

7.                                      Adjustments Upon Change in
Capitalization.  In the event of any merger, reorganization, consolidation,
recapitalization, reclassification, split-up, spin-off, separation, liquidation,
stock dividend, stock split, reverse stock split, property dividend, share
repurchase, share combination, share exchange, issuance of warrants, rights or
debentures or other change in corporate structure of the Company affecting the
Common Stock, the board shall make such substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under this Grant, in
the number of shares subject to this Grant, and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to this Grant
shall always be a whole number.

 

8.                                      Binding Effect; Successors and Assigns. 
Subject to the transfer restrictions contained herein, this Grant shall be
binding upon, and inure to the benefit of, the Company and the Non-Employee
Director and their respective heirs, legal representatives, and permitted
successors and assigns.

 

9.                                      Entire Agreement; Modifications.  This
Grant and the Plan contain the full, final and exclusive statement of the terms
and provisions with respect to the matters contained herein.  No promises,
agreements or representations with respect to the matters contained herein shall
be binding upon any of the parties unless set forth herein or in the Plan.  This
Grant may be amended or modified only by a written instrument of the Company;
provided, however, that an amendment to the Plan shall be deemed to be an
amendment to this Grant to the extent that the amendment is applicable hereto;
provided, further, that no such amendment shall adversely affect the rights of
the Non-Employee Director under this Grant without the Non-Employee Director’s
written consent.

 

10.                               Governing Law, Construction.  This Grant shall
be governed by and construed in accordance with the internal laws of the State
of Delaware.  Wherever possible, each provision of this Grant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be invalid under any such law, such provision
shall be ineffective to the extent of such invalidity, without invalidating or
nullifying the remainder of such provision or any other provisions of this
Grant.

 

11.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, notwithstanding any other provision of this Grant, the
Company shall not be obligated to issue any shares of Common Stock

 

2

--------------------------------------------------------------------------------



 

or other securities pursuant to this Grant if the issuance thereof would result
in a violation of any such law.

 

12.                               No Retention Rights.  Nothing contained in
this Grant shall be construed or deemed to require the Company to continue the
service of the Non-Employee Director for any period.

 

13.                               Term.  This Grant, and the right to Deferred
Stock Units hereunder, shall terminate on the date of a Separation from Service.

 

14.                               Taxes and Withholding.  Awards under this
Grant are subject to the Non-Employee Director paying to the Company, or making
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in respect of Awards under this Grant no later than the date of the
event creating the tax liability.  In the Board’s sole discretion, the
Non-Employee Director may elect to have such tax obligations paid, in whole or
in part, in shares of Common Stock, including shares retained from the Award
creating the tax obligation.  For withholding tax purposes, the value of the
shares of Common Stock shall be the Fair Market Value on the date the
withholding obligation is incurred.  The Company may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to the Non-Employee Director.

 

15.                               Code Section 409A.  All of the payments and
benefits payable pursuant to this Grant are intended to comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the extent the requirements of Section 409A are applicable
hereto, and the provisions of this Grant shall be construed and administered in
a manner consistent with that intention.  Notwithstanding anything herein to the
contrary, (a) if at the time of the Non-Employee Director’s Separation from
Service, the Non-Employee Director is a “specified employee” as defined in
Section 409A, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of service is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Non-Employee Director) to the extent
necessary to comply with the requirements of Section 409A until the first
business day that is more than six (6) months following the Non-Employee
Director’s Separation from Service (or the earliest date as is permitted under
Section 409A) and (b) if any other payments of money or other benefits due to
the Non-Employee Director hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Board,
that does not cause such an accelerated or additional tax.  In the event that
payments under this Grant are deferred pursuant to this paragraph in order to
prevent any accelerated tax or additional tax under Section 409A, then such
payments shall be paid at the time specified hereunder without any interest
thereon.  For purposes of Section 409A of the Code, each payment made under this
Grant shall be designated as a “separate payment” within the meaning of
Section 409A.  Without limiting the foregoing, the terms “terminates” or
“termination of employment” or similar terms used in the Plan shall be
interpreted to mean to occur when a “separation of service” occurs as defined
under Section 409A.

 

3

--------------------------------------------------------------------------------



 

[SIGNATURES ON THE FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has executed this Grant as of the date first
above written.

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------

 